Denied and Opinion Filed October 30, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01196-CV

                             IN RE STACEY D. HOWARD, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-04354-2013

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness
       In this original proceeding, relator has filed a petition for writ of mandamus requesting the

Court to compel the trial court to issue a final ruling on a civil trial. We deny relief.

       Relator is serving a life sentence for capital murder. See In re Howard, No. 05-19-00410-

CV, 2019 WL 2120692, at *1 (Tex. App.—Dallas May 15, 2019, orig. proceeding). In 2013,

relator filed suit against a former inmate for money allegedly owed to him. Id. The trial court

dismissed and then reinstated the case, dismissed it again and was reversed by this Court, and then

never set the case for trial. Id. On May 15, 2019, this Court conditionally granted relator

mandamus relief and directed the trial court to issue rulings on relator’s pretrial motions, arrange

for relator to participate in the pretrial proceedings and the trial, and set the case for trial. Id.

Subsequently, the trial court ruled on relator’s pretrial motions and set the trial for July 17, 2019.

In his current petition, relator informs the Court that the trial court conducted the trial on July 17,

2019, but has not yet issued a written ruling that relator may appeal.
       Mandamus relief is appropriate only when a relator establishes (1) the trial court clearly

abused its discretion and (2) that relator has no adequate remedy by appeal. In re Reece, 341
S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). The relator bears the burden to demonstrate the

relator is entitled to mandamus relief. See In re Mesa Petroleum Partners, LP, 538 S.W.3d 153,

156 (Tex. App.—El Paso 2017, orig. proceeding). The relator satisfies his or her burden by

showing (1) the trial court had a non-discretionary legal duty to perform, (2) relator asked the trial

court to perform the duty, and (3) it refused to do so. Id.

       Once a trial court pronounces judgment, entering a written judgment is a non-discretionary,

ministerial act. See In re Nixon, No. 05-15-00263-CV, 2015 WL 1346137, at *2 (Tex. App.—

Dallas Mar. 25, 2015, orig. proceeding). However, the trial court must be afforded a reasonable

time to perform its ministerial duty of entering a judgment. See Mesa, 538 S.W.3d at 157. The

time period considered reasonable depends upon the facts and circumstances of each case. Id.

Determining whether the trial court has had a reasonable time may involve consideration of criteria

such as the trial court’s actual knowledge of the matter, whether it has overtly refused to act on the

matter, the state of the trial court’s docket, and the existence of more pressing judicial and

administrative matters. See In re Chavez, 62 S.W.3d 225, 228–29 (Tex. App.—Amarillo 2001,

orig. proceeding). Relator bears the burden to provide the appellate court with evidence weighing

on the criteria to consider in assessing the reasonableness of the alleged delay. Id. at 229.

       In this case, only three months have elapsed since the trial. Moreover, relator does not

contend, and provides no evidence, that he has brought the matter of entering a written judgment

to the trial court’s attention. We conclude that relator has not shown he is entitled to mandamus

relief. See Mesa, 538 S.W.3d at 156–57; Chavez, 62 S.W.3d at 228–29. Accordingly, we deny

relator’s petition for writ of mandamus.




                                                 –2–
       In the event relator requests the trial court to enter a written judgment and if the trial court

fails or refuses to act upon relator’s request after a reasonable time has transpired, relator may then

file for mandamus relief.




                                                    /Robbie Partida-Kipness/
                                                    ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE



191196F.P05




                                                 –3–